Exhibit 10.3.2

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Amendment”) is made this 24th day of October,
2012 (“Amendment Effective Date”) by and between SI 34 LLC, a California limited
liability company having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 (“Landlord”) and XenoPort, Inc., a Delaware
corporation having its principal place of business at 3410 Central Expressway,
Santa Clara, California 95051 (“Tenant”).

WITNESSETH

WHEREAS, Sobrato Interests, a California limited partnership, and Tenant entered
into that certain Lease, dated September 24, 2001, and a subsequent Lease
amendment, dated February 29, 2008 (as amended and collectively, the “Lease”),
for the building of approximately 102,759 rentable square feet located at 3410
Central Expressway in Santa Clara, California (“Premises”);

WHEREAS, Landlord is a full successor of Sobrato Interests to the Lease, and
Landlord is responsible for all obligations and commitments of the Landlord
under the Lease; and

WHEREAS, as of the Amendment Effective Date, Landlord and Tenant wish to amend
the Lease to: (i) extend the Lease Term and (ii) specify the Base Monthly Rent
schedule during such extension of the Lease Term.

NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties and set
forth herein, the Lease is hereby amended as of the Amendment Effective Date as
follows:

 

  1. The Lease Term is extended and the new Expiration Date shall be August 27,
2015.

 

  2. The Base Monthly Rent schedule for the Premises during such extended term
shall be:

 

8/28/13 through 8/31/13    $24,662 9/01/13 through 8/31/14    $191,132 per month
9/01/14 through 8/27/15    $197,298 per month

 

  3. All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

 

  4. Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
Amendment and the terms and provisions of the Lease, the terms and provisions of
this Amendment shall prevail.

IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the Amendment Effective Date.

(Signatures on next page)



--------------------------------------------------------------------------------

Landlord

SI 34, LLC,

a California limited liability company

 

By:   Sobrato Interests 1, a California limited partnership Its:   Sole Member

 

By:   Sobrato Development Companies, LLC, a California limited liability company
Its:   General Partner

 

By:  

    /s/ John Michael Sobrato

John Michael Sobrato Its:   Manager

 

Tenant

XenoPort, Inc.

a Delaware corporation

 

By:  

    /s/ Ronald W. Barrett

Its:   Chief Executive Officer

 

Page 2